 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     AMY B. CLEARY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Amy_Cleary@fd.org
 6
     Attorney for Marcus Anthony Wells
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00187-RFB
11
                    Plaintiff,                           STIPULATION TO CONTINUE
12
                                                         DEADLINES
            v.
13                                                       (First Request)
     MARCUS ANTHONY WELLS,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Elizabeth O. White, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Amy B. Cleary, Assistant Federal Public Defender, counsel for Marcus Anthony Wells,
20
     that the following due dates, as ordered by this Court [ECF. No. 103] be extended.
21
            IT IS FURTHER STIPULATED AND AGREED by and between the parties, that the
22
     Office of the Federal Public Defender must electronically file, under seal, the Defendant’s
23
     financial affidavit, which is currently due September 3, 2019, by October 2, 2019. 1
24
25
            1
26          Defendant’s financial affidavit was due on September 2, 2019, according to the Court’s
     Minute Order. However, as September 2, 2019, was a federal holiday, the filing due date
     became September 3, 2019.
 1          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that the
 2   Defendant’s Motion for Relief under Rehaif, which is currently due September 16, 2019, be
 3   filed by October 16, 2019, and the Government’s Reply, which is currently due September 30,
 4   2019, be filed by October 30, 2019.
 5          The Stipulation is entered into for the following reasons:
 6          1.     Counsel for the Defendant needs additional time to make contact with the
 7          Defendant who is incarcerated by the Bureau of Prisons at Victorville USP, where it has
 8          been difficult to arrange any confidential legal calls with Defendant and to receive legal
 9          mail from Defendant.      Without the ability to communicate freely and fully with
10          Defendant, it is, unfortunately, not possible for defense counsel to comply with the
11          deadlines previously set by the Court in this matter.
12          2.     The parties agree to the continuance of the deadlines as set forth herein.
13          3.     This is the first stipulation to continue the deadlines relative to Defendant’s
14          Rehaif motion.
15          DATED this 3rd day of September, 2019.
16    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
17
      By Amy B. Cleary                                By Elizabeth O. White
18
      AMY B. CLEARY                                   ELIZABETH O. WHITE
19    Assistant Federal Public Defender               Assistant United States Attorney

20
21
22
23
24
25
26
                                                     2
 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:17-cr-00187-RFB
 4
                      Plaintiff,                            FINDINGS OF FACT AND ORDER
 5
               v.
 6
     MARCUS ANTHONY WELLS,
 7
                      Defendant.
 8
 9
10                                         FINDINGS OF FACT
11             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13             1.     Counsel for the Defendant needs additional time to make contact with the
14   Defendant who is incarcerated by the Bureau of Prisons at Victorville USP, where it has been
15   difficult to arrange confidential legal calls with Defendant and to receive legal mail from
16   Defendant. Without the ability to communicate freely and fully with Defendant, it is not
17   possible for defense counsel to comply with the deadlines previously set by the Court in this
18   matter.
19             2.     The parties agree to the continuance of the deadlines as set forth herein.
20             3.     This is the first stipulation to continue the deadlines relative to Defendant’s
21   Rehaif motion.
22
23
24
25
26
                                                        3
 1                                           ORDER

 2           IT IS THEREFORE ORDERED that the Office of the Federal Public Defender shall
 3   have to and including October 2, 2019 to electronically file, under seal, the Defendant’s
 4   financial affidavit.
 5           IT IS FURTHER ORDERED that the Defendant’s Motion for Relief Under Rehaif is
 6   due October 16, 2019, and the Government’s Reply is due by October 30, 2019.
 7                       4th day of September, 2019.
             DATED this ____
 8
 9                                             RICHARD F. BOULWARE, II
                                               UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  4
